         Case 3:20-cr-00042-PDW Document 490 Filed 11/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )       ORDER
                                       )
       vs.                             )
                                       )       Case No. 3:20-cr-042
Kasondra Grant,                        )
                                       )
               Defendant.              )


       On July 29, 2020, the court issued an order conditionally releasing defendant so that she

could travel to and participate in an inpatient treatment program at Springboard Recovery

(“Springboard”) in Arizona. (Doc. No. 349)

       On October 23, 2020, defendant filed a Motion for Modification of Pretrial Release. She

advises that she qualifies to transfer to a lower level of care at Springboard. She requests that the

court modify her release conditions to permit her to transition to less intensive sober living facility

and continue to receive intensive treatment at Springboard on an outpatient basis.

       There being no objection from the United States, defendant’s motion (Doc. No. 469) is

GRANTED. Defendant shall be permitted to transition from an inpatient facility to a less intensive

sober living facility at Springboard and continue with Springboard’s Intensive Outpatient Program.

All other conditions previously imposed by the court remain in effect.

       IT IS SO ORDERED.

       Dated this 16th day of November, 2020.

                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter, Magistrate Judge
                                                       United States District Court
